Execution Copy


AMENDMENT TO
PHANTOM UNIT AGREEMENT
This Amendment to Phantom Unit Agreement (this “Amendment”) is made and entered
into as of June 15, 2019 (the “Effective Date”), by Quintana Energy Services
Inc., a Delaware corporation (the “Company”).
WHEREAS, Quintana Energy Services GP LLC, a Delaware limited liability company
(the “General Partner”), and [ • ] (the “Grantee”) originally entered into that
certain Phantom Unit Agreement, dated as of February 28, 2017 (the “Agreement”);
WHEREAS, on February 6, 2018, the Company assumed the Agreement in connection
with its initial public offering; and
WHEREAS, the Company desires to amend the Agreement to provide for the
acceleration of time vesting in the event that the Grantee’s employment or
service relationship is terminated by the Company without Cause (as defined
below) or by the Grantee for Good Reason (as defined below).
NOW, THEREFORE, the Agreement is hereby amended by this Amendment as of the
Effective Date:
1.Section 2(a)(ii) of the Agreement shall be deleted and the following shall be
substituted therefor:
“Termination of Employment or Service Relationship by the Company other than for
Cause or by the Grantee for Good Reason or due to Death or Disability. Upon the
termination of the Grantee’s employment or service relationship with the Company
or an Affiliate (A) by the Company without Cause (as defined in the employment
agreement between the Grantee and the Company (as amended from time to time, the
“Employment Agreement”)), (B) by the Grantee for Good Reason (as defined in the
Employment Agreement) or (C) due to the Grantee’s Disability (as defined in
Exhibit A) or death, all Phantom Units granted hereunder then held by the
Grantee that have not previously become time vested will automatically become
time vested upon such cessation.”
2.    Each capitalized term used herein, and not otherwise defined herein, shall
have the meaning set forth in the Agreement or the Quintana Energy Services Inc.
Amended and Restated Long-Term Incentive Plan (as amended from time to time), as
applicable.
3.    As amended hereby, the Agreement is specifically ratified and reaffirmed.
This Amendment is made part of, and is incorporated into, the Agreement.
[Remainder of Page Intentionally Blank;
Signature Page Follows]




1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be effective for
all purposes as provided above on the Effective Date.


QUINTANA ENERGY SERVICES INC.




By:    _____________________________
    
Name:     Corbin Robertson, Jr.
    
Title:     Chairman












SIGNATURE PAGE TO
AMENDMENT TO
PHANTOM UNIT AGREEMENT

